Citation Nr: 0624544	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  Service in Vietnam, which will be discussed 
in greater detail below, is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The January 2003 
rating decision denied the claim, and the veteran duly 
perfected an appeal.

The Board subsequently remanded the case in July 2005 for the 
purpose of, inter alia, obtaining additional information from 
the veteran regarding his alleged in-service stressors.  
After completing the additional development requested by the 
Board, the Appeals Management Center (AMC) denied the 
veteran's claim in a May 2006 supplemental statement of the 
case (SSOC).  The case is now once again before the Board.


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with the enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.




CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
essentially contends that various stressful events in Vietnam 
led to this condition.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that letters were 
sent to the veteran in September 2002 and August 2005 which 
were specifically intended to address the requirements of the 
VCAA.  The August 2005 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service, or a disease that began in or was made worse during 
military service, or [that] there was an event in service 
that caused injury or disease;" a "current physical or 
mental disability;" and a "relationship between your 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the August 2005 letter instructed the veteran 
that if "you received medical treatment from private 
physician[s] or hospitals, please complete the enclosed VA 
Form 21-4142, Authorization for Release of Information" 
(emphasis in original).  With respect to VA medical records, 
the August 2005 letter advised the veteran that if "you have 
received treatment from [a] VA medical facility, please 
provide the name and location of the facility and the 
approximate dates of treatment on the enclosed VA Form 21-
4138, Statement in Support of Claim" (emphasis in original).  

Moreover, pursuant to the Board's July 2005 remand, the 
veteran was instructed to "[p]lease provide any additional 
corroborating evidence of your claimed stressors that you may 
have.  In particular, provide specific details concerning the 
times, places, individuals, and units involved in the events 
you identified as stressors" (emphasis in original).  The 
Board also notes that the September 2002 VCAA letter included 
a PTSD questionnaire which the veteran was advised to 
complete and return for the purpose of providing detailed 
information regarding his alleged stressors.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was arguably 
furnished by the September 2002 letter.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the September 2002 
and August 2005 VCAA letters.  His claim was then 
readjudicated in the May 2006 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

The Court recently held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and period of service (namely the connection 
between the veteran's PTSD and his in-service stressors).  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive VA treatment records, and the report of an 
October 2002 VA psychiatric examination.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2005).

In the instant case, the veteran has multiple PTSD diagnoses, 
each of which relate his current symptomatology to various 
claimed stressful events in service.  Therefore, elements (1) 
and (3) of 38 C.F.R. § 3.304(f) have been met.  The crucial 
element in this case is element (2), relating to combat 
status and/or in-service stressors.  

The veteran argues that he participated in combat and points 
to his award of the Army Commendation Medal as proof of 
combat service.  In furtherance of these contentions, the 
veteran submitted a copy of General Order Number 3198 from 
the 25th Infantry Division noting his award (together with 
dozens of other soldiers) of the medal.  The general order 
sates that the award was given "[f]or meritorious service in 
connection with military operations against a hostile 
force."  

The Board notes, however, that the Army Commendation Medal is 
not necessarily indicative of combat status, particularly in 
cases where the medal is presented without the "V" device 
(indicating valor) [the veteran's Army Commendation Medal was 
awarded without the "V" device].  Cf. Zarycki v. Brown, 6 
Vet. App. 96, 100 (1993)  

The Board has also considered the fact that the order 
awarding the medal stated that such was presented "[f]or 
meritorious service in connection with military operations 
against a hostile force."  "Military operations against a 
hostile force," however, is also not necessarily indicative 
of combat and can include general support operations in 
support of combat units.  Indeed, every soldier who served in 
Vietnam at least nominally supported "military operations 
against a hostile force."  Not all, however, engaged in 
actual combat.  Accordingly, the veteran's award of the Army 
Commendation Medal, without the "V" device, is insufficient 
to bestow combat status upon him.

In support of the veteran's allegation that he participated 
in combat, both he and his representative also rely on a 
notation in his service personnel records under the 
"Campaigns" heading which notes that he participated in 
"Vietnam Counteroffensive Phase II."  Such reliance is 
misplaced.  As with the award of the Army Commendation Medal, 
this notation does not necessarily mean the veteran actually 
participated in combat.  Instead, it merely denotes that the 
veteran, along with thousands of other soldiers, served in a 
general combat area in Vietnam.  As noted in the law and 
regulations section above, general service in a "combat 
area" or "combat zone" by itself does not avail the 
veteran of the combat presumption found in 38 U.S.C.A. 
§ 1154.  Instead, the veteran himself must have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  His service 
in "Vietnam Counteroffensive Phase II" and receipt of the 
Army Commendation Medal do not establish such participation.

The Board also notes that the veteran did not receive any 
other decorations or awards indicative of combat status, and 
his service personnel and medical records are likewise 
negative for any indication of combat status or combat 
injuries.  The photographs submitted by the veteran from his 
Vietnam service also fail to demonstrate combat status as 
they do not depict him engaged in a combat situation.  
Moreover, the veteran's military occupational specialty was 
that of pioneer and then cook, specialties not ordinarily 
associated with combat.

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  

The Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressors.  In his 
PTSD questionnaire, the veteran reported a potpourri of 
stressors, including rocket attacks by Vietcong, seeing an 
armored vehicle hit a land mine, generally seeing dead and 
wounded soldiers, witnessing the rape of a Vietnamese woman 
by fellow soldiers, seeing a child struck by a military 
vehicle, and being forced to sleep in an area apparently 
frequented by scorpions.  The veteran, however, has not 
provided any detail regarding such incidents to aid in 
verification efforts by VA.  

Specifically, he has not provided a specific date range 
during which these incidents may have occurred, the names of 
anyone killed or injured, the names of the perpetrators of 
the alleged sexual assault of the Vietnamese woman (the 
veteran himself indicated he did not report the incident), or 
a specific geographic location where such may have occurred.  
While the veteran indicated that a "Private H." and a 
"Sgt. M." may have been present during one or more of the 
reported incidents, the veteran has not indicated that either 
man was killed, injured, or a participant in the sexual 
assault.  He also was unable to provide any information about 
these men other than their respective ranks and surnames.  No 
statements were submitted from either H. or M.

The Board observes that without a location of these 
incidents, the names of anyone killed or wounded, and no real 
date range, any attempt to verify these stressors would be an 
exercise in futility.  The veteran has been afforded every 
opportunity to provide detailed information regarding his 
alleged stressors.  The September 2002 and August 2005 VCAA 
letters and the Board's July 2005 remand made abundantly 
clear that such information was required to substantiate the 
claim.  In the four years the veteran's claim has been 
pending, however, he has failed to provide such information.  
Because of the veteran's vague responses to the RO's request 
for details concerning his alleged stressors, he has thwarted 
any possibility of obtaining information that may serve to 
corroborate these events.

In short, the evidence of record does not corroborate the 
veteran's account of the many stressors indicated.  Because 
the veteran has provided only vague accounts of his alleged 
stressors, such cannot be independently verified as required 
by 38 C.F.R. § 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) [VA's duty to assist a veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been 
met, and the veteran's PTSD claim fails on that basis.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


